DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 14 June 2022 is acknowledged and has been entered.
Status of the Claims
Claims 15-16 have been canceled.
Claims 1-12 have been withdrawn.
Claims 13-14 and 17-20 are presented for examination on the merits.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KR-10-2019-0123032 (hereinafter “‘032”). [cited by Applicant in IDS filed 10/28/20]
A method comprising administering an effective amount of an Aster ageratoides extract or a fraction thereof to the subject in need of hair growth promotion or hair loss prevention is claimed.
‘032 teaches a hair growth composition comprising three extracts including that of Aster ageratoides. It is also taught that the composition can be formulated into a shampoo" hair rinse" hair tonic" hair gel" hair lotion" hair pack" hair spray" hair mousse" hair treatment and hair-dye. It is also taught that the extraction solvent can be purified water, methanol, ethanol, glycerine, ethyl acetate, butylene glycol, propylene glycol, dichloromethane, hexane etc.
Consequently, the claimed method of applying a composition comprising Aster ageratoides appears to be anticipated by the cited reference.
Alternatively, the instant claims rejected under U.S.C. 103(a) as being unpatentable over KR-10-2019-0123032.

While the cited reference does not teach that the Aster ageratoides extract employed in the hair growth composition is obtained from the leaves, such adjustment of particular conventional working conditions (e.g., using different plant parts, determining an appropriate effective dosage and/or employing one or more commonly-employed means of administration) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. See e.g., MPEP 2144.05.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1254-1255, 195 U.S.P.Q. (BNA) 430, 432-33 (C.C.P.A. 1977). 
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.

Response to Arguments
Applicant’s amendments/arguments, with respect to the 35 USC 112(b) rejection have been fully considered and are persuasive. 
Applicant's amendments/arguments filed with respect to the 35 USC 103 rejection have been fully considered but they are not persuasive.
	The Applicant asserts that the reference fails to specifically disclose or teach "A method for promoting hair growth or preventing hair loss of a subject, wherein the method comprises administering an 5 effective amount of an ethylacetate fraction of an Aster aqeratoides C1-C5 alcohol extract thereof to the subject in need thereof." 
	This is unpersuasive, since the ‘032 reference explicitly lists ethyl acetate. Given the BRI of “ethylacetate fraction”, it is unclear how Applicant asserts that this does not read on the extract described in ‘032, which is considered an ethyl acetate fraction. It would appear that the difference between the Applicant’s fraction and that of the ‘032 reference is in how is was prepared, thus it is suggested that Applicant consider a product-by-process means of better defining the extract/fraction employed in the claimed method. 
With respect to the USC 102/103 rejection above, please also note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ fraction/extract differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

	It would appear from Applicant’s pointing to Table 2, that the Applicant’s invention is predicated on an unexpected result, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients. With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655